Citation Nr: 9909651	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  97-13 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for cirrhosis of the liver, 
with esophageal varices, due to alcohol dependence, secondary 
to service-connected PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1970 to December 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision denied 
entitlement to service connection for cirrhosis of the liver, 
with esophageal varices, as secondary to alcohol dependence, 
and as a residual of his service-connected PTSD.


REMAND

The veteran contends, in essence, that he manifests a 
cirrhosis of the liver disability that is secondary to a 
residual of his PTSD, that is, alcohol abuse.  The Board 
notes that his claim was denied by the RO on the basis of 
provisions prohibiting the payment of compensation and direct 
service connection for substance abuse disabilities.  
However, the Board notes that while the payment of 
compensation is prohibited, entitlement to service connection 
for benefits purposes could be awarded in appropriate 
circumstances.

Because of the complexities involved, a summary of the 
applicable law and opinions of the VA General Counsel are 
outlined for guidance in determining the issue on appeal.  

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated in the line of 
duty in active military service.  38 U.S.C. §§ 1110, 1131 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998).  Service 
connection may also be established on a secondary basis for a 
disability which is shown to be proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (1998).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (1998); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling 
Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. 
Derwinski, 2 Vet. App. 34 (1991).  

However, when Congress enacted section 8052 of the Omnibus 
Budget Reconciliation Act of 1990 (OBRA 1990), Pub. L. No. 
101-508, § 8052, 104 Stat. 1388, 1388-351 two amendments were 
made to the statutes governing entitlement to VA benefits.  
First, section 8052(a)(1) amended 38 U.S.C. § 105(a) to 
provide that an injury or disease incurred during active 
service will not be deemed to have been incurred in line of 
duty if "a result of the person's own ...abuse of alcohol or 
drugs."  Therefore, a claim that a substance abuse 
disability was incurred or aggravated in line of duty could 
not be service connected on that direct basis.  VA Gen. Coun. 
Prec. 2-98 (Feb. 10, 1998). 

In addition, section 8052 also amended former 38 U.S.C. 
§§ 310 and 331 (now 38 U.S.C. §§ 1110 and 1131) in order to 
prohibit the payment of compensation for any disability that 
is a result of the veteran's own abuse of alcohol or drugs, 
in addition to the preexisting "willful misconduct" 
provisions. 38 U.S.C. § 1110 (West 1991 & Supp 1998); see 
also 38 U.S.C. § 105 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.301(d) (1998) (italics added).

The amendments are effective for claims filed after October 
31, 1990.  Prior to November 1990, payment of compensation 
for disabilities secondary to alcohol abuse were not always 
barred by the provision that "no compensation shall be paid 
if the disability is the result of the person's own willful 
misconduct", specifically, organic diseases which were a 
secondary result of the chronic use of alcohol were not 
considered of "willful misconduct" origin.  38 C.F.R. 
§ 3.301(c)(2); see also Gabrielson v. Brown, 7 Vet.App 36, 41 
(1994).  


Therefore, for claims filed after October 31, 1990, as is the 
case here where the RO received the veteran's claim in 
February 1997, no compensation shall be paid for disability 
or death resulting from the abuse of alcohol or drugs, 
regardless of the fact that the regulations exempted organic 
diseases secondary to the chronic use of alcohol from the 
willful misconduct provision.  38 C.F.R. § 3.301(a) (1998); 
see also 38 U.S.C. § 105(a) (West 1991 & Supp. 1998); 
38 C.F.R. § 3.301(a), (c)(2) (1998).  

That is, the law changed, effective October 31, 1990, to 
"prohibit the payment of compensation for a substance abuse 
disability, whatever its origin."  VA Gen. Coun. Prec. 2-97 
(January 16, 1997).    

Although the regulations concerning secondary service 
connection at 38 C.F.R. § 3.310 did not reflect the 
additional language prohibiting the payment of compensation 
for the abuse of alcohol or drugs, the VA General Counsel 
issued an opinion holding that because the authority to 
compensate for secondarily service-connected disability 
derives from sections 1110 and 1131 of title 38 United States 
Code, determinations regarding secondary service connection 
are subject to the same prohibition of those sections against 
payment of compensation for substance abuse disabilities.  

The General Counsel stated, in pertinent part:  "Section 
3.310(a) does not reflect section 8052's prohibition on the 
payment of compensation for a substance-abuse disability 
whatever its origin.  Nevertheless, ... an administrative 
regulation, may not authorize what section 8052, a statutory 
provision, prohibits.  See American Bankers Ass'n v. Connell, 
686 F.2d 953 (D.C. Cir.), cert. denied, 444 U.S. 920 
(1979)." VA Gen. Coun. Prec. 2-97 (January 16, 1997).

However, that does not end the inquiry here.  As the Court 
recently held, although payment of compensation is now 
precluded by section 1110 for substance abuse disabilities, 
service connection is not similarly expressly barred.  Barela 
v. West, 11 Vet. App. 280, 283 (1998) (citing VA Gen. Coun. 
Prec. 2-98 (Feb. 10, 1998)). 


The opinion from VA's General Counsel entitled "Benefits 
Based on Service-Connected Disability or Death-Disabilities 
Resulting from Alcohol or Drug Abuse-Pub. L. No. 101-508, 
§ 8052" holds that although the payment of compensation is 
barred by the second amendments at sections (a)(2) and (a)(3) 
of section 8052, and although primarily service connection is 
also barred for a substance abuse disability by the first 
part of the amendment at section (a) (1) of section 8052; 
certain other VA benefits may not be precluded where there is 
a secondary "substance abuse disability".  The General 
Counsel determined that because secondary service connection 
was not referred to in section (a)(1) of section 8052, a 
secondary disability under section 3.310(a) may be considered 
service connected for purposes of all benefits administered 
by VA, regardless of the fact that the second amendment, at 
sections (a)(2) and (a)(3) of 8052, barred the payment of 
compensation that would normally result from an entitlement 
of service connection.  VA Gen. Coun. Prec. 2-98 (Feb. 10, 
1998).

That is, although no compensation may be paid for a secondary 
substance abuse disability that is the result of a service-
connected disability, entitlement to secondary service 
connection may still be awarded provided the other 
requirements of service connection are met.  As noted in 
Barela, even without the payment of compensation, a 
determination on the separate issue of whether service 
connection is appropriate is required as it implicates the 
potential title 38 benefits that could flow from such an 
entitlement.  See VA Gen. Coun. Prec. 2-98 (Feb. 10, 1998).

Of course, the preliminary requirement of whether a claim is 
well grounded must initially be met.  The Board notes that 
the veteran has submitted a letter, dated July 1997, from the 
Clinical Director at the Bay Pines Medical Center which 
reads:

I am writing at the request of [the 
veteran].  He has asked me to provide an 
opinion regarding his alcohol dependence, 
and by implication the liver problems 
resulting from his drinking, and its 
relationship to his Posttraumatic Stress 
Disorder. 

[He] enrolled in the Stress Treatment 
Program in August of 1996 and has been 
under my care since that time.  
Significant substance abuse problems are 
found in 70 to 80 percent of combat 
related PTSD victims, a rate that is 
roughly three or four times that found in 
the general population of the United 
States.  This is assumed to be the result 
of the excessive stress-related symptoms 
from the PTSD.  I believe, therefore, 
that [the veteran] would likely not have 
had an alcohol problem if he had not 
suffered PTSD related to his war 
experiences.  

The Board is of the opinion that further clarification would 
be helpful prior to further appellate consideration of the 
veteran's claim.  

In addition, a determination must be made at the Regional 
Office level as to whether the veteran is entitled to an 
award of service connection for cirrhosis of the liver, with 
esophageal varices, due to alcohol dependence, secondary to 
service-connected PTSD, regardless of the fact that no 
compensation can be paid.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact J.W. Conn, 
M.D., Clinical Director, STP, or if no 
longer available to VA, a suitable 
alternate, in an attempt to clarify the 
position taken in the July 1997 letter 
from Bay Pines.  The RO should 
specifically pose the following 
questions:  

(1)  Is it as likely as not that the 
veteran's cirrhosis disability is 
proximately due, or related to, alcohol 
abuse?  
(2)  Is there alcohol abuse on the part 
of the veteran that is proximately due, 
or related to, his PTSD?  
If the above determinations can not be 
made without resort to mere speculation, 
the Director shall so note on the report.  

2.  The RO shall then review the medical 
conclusions and determine whether the 
requested information has been obtained 
and noted on the report(s), and whether a 
records review is indicated.  

3.  The RO shall then review the 
veteran's claim to determine whether 
service connection can now be granted, as 
outlined in Barela v. West, 11 Vet.App. 
280 (1998), and VA Gen. Coun. Prec. 2-98 
(Feb. 10, 1998).

No inferences should be drawn regarding either the RO's 
handling of the claim to date or any final disposition of the 
claim by the Board.

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to comply with the requirements of 
due process and to obtain additional evidence. 


	(CONTINUED ON NEXT PAGE)





		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




- 8 -


- 1 -


